DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-17 have been amended; Claims 18-19 have been canceled. Claims 1-17 are subject to examination.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 10 in substance that "Regarding the rejection of Claims 1, 3-5, 9, 11 and 12 under 35 U.S.C. § 103, the rejection is respectfully overcome. Shaheen and Chu do not disclose and would not have rendered obvious the features recited in the claims. For example, Shaheen and Chu do not disclose and would not have rendered obvious, as recited in Claim 1:"

Examiner’s Response:
	The examiner respectfully disagrees.  Based on the argument examiner did not use the above reference (Chu) that applicant mentioned in the argument, however according to Broustis and the amendment to clam 1 Broustis teaches in [0081] As soon as a UE wakes up, it will establish a ZigBee connection with GW, as described in subsection B1 where in [0077], subsection B1, GW 104 transmits a broadcast message. Examiner is construing which is a request from the UE that, as the UE wakes up, the wakeup message contains the ID of the group that is to be authenticated, where the GW will respond to the message with the ID with that request the it uses its locally stored lookup table to derive the set of UEs that belong to the specific group. However, Claim1 merely recites ...circuitry is further configured to respond to a request from one associated mobile communication device of the plurality of associated mobile communications devices of the group...

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 9474092 B2 and U.S. Patent No. 9232363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Instant Application  16531145
US patent 9474092 B2
1. an infrastructure equipment for forming part of a mobile radio network, the infrastructure equipment comprising:
circuitry including at least a transceiver and a processor, the circuitry configured to:
transmit and receive data to and from mobile communications devices via a wireless access interface
process requests for communications resources from the associated mobile communications devices, wherein each associated communication device, of a plurality of associated communications devices of a group is assigned a same common identifier with respect to which communications sessions can be established to communicate data via the mobile radio network
circuitry is further configured to transmit a signaling message in response to a request from one associated communication device, of the plurality of associated mobile communications devices of the group, to establish a communications bearer using the common identifier, the communications bearer is for downlink communication by all associated communication devices of the group and uplink communication by a single associated communication device of the group.
7.    The  infrastructure equipment as claimed in Claim 1, wherein the circuitry configured  to provide each of the  associated mobile communication devices within the group with one of a set of predefined sequences of data for use in forming a random access burst for transmission in a random access channel of the wireless access interface, the group of predefined sequences being uniquely associated with the group, and  transmit the signalling message in response to a random access burst, using the unique data sequence which was used to form the random access burst received from a communications device.


1. An infrastructure equipment for forming part of a mobile radio network, the infrastructure equipment including a transceiver configured to transmit and receive data to and from communications devices via a wireless access 
interface, and 
a controller configured to process requests for communications resources from the communications devices, wherein a plurality of associated communications devices are arranged to form each of plural groups, and each of 
the associated communications devices of a respective group includes the same 
common identifier, respond to a request from one of the communications devices 
of the respective group to establish a communications session using the common 
identifier, the communications session being used to communicate data to and  from any of the communications devices of the respective group, 




provide each of  the communications devices within each of the plural groups of associated communications devices with a unique one of a set of predefined sequences of data for use in forming a random access burst for transmission in a random access channel of the wireless access interface, a different set of predefined sequences being uniquely associated with each respective group, and transmit a message in response to a random access burst, using the predefined sequence which was used to form the random access burst received from a communications device.
2,   The infrastructure equipment as claimed in Claim 1, wherein the identifier, which is used to establish a communications session is provided using a subscriber identifier module or universal subscriber identity module, which includes the same common identifier for each of the associated mobile communications devices.
2.  An infrastructure equipment as claimed in claim 1, wherein the common identifier, which is used to establish a communications session is provided using a subscriber identifier module or universal subscriber identity module,  which includes the same common identifier for each of the communications devices in each respective group. 

3.    The infrastructure equipment as claimed in Claim 1, wherein the common identifier is a network temporary identifier or is used to generate a unique resource location or unique resource identifier. 
3.  An infrastructure equipment as claimed in claim 1, wherein the common identifier is a network temporary identifier or is used to generate a unique resource location or unique resource identifier. 
 

4.    The infrastructure equipment as claimed in Claim 1, wherein the infrastructure equipment is arranged to identify each of the associated mobile communication devices using an equipment identification number, the equipment identification number being used by a radio link layer to identify each of the associated communications devices within the group of communications devices.
4.  An infrastructure equipment as claimed in Claim 1, wherein the infrastructure equipment is arranged to identify each of the devices using an equipment identification number, the equipment identification number being used by a radio link layer to identify each of the communications 
devices within each respective group of communications devices. 

5. The infrastructure equipment as claimed in Claim 1, wherein a first associated mobile communication device of the plurality of associated mobile communications devices is assigned as a master mobile communications device, 
the circuitry is configured to establish a communication session for the group in response to receiving first signalling information including the common identifier from the master mobile communications device., and
      the circuitry is configured to transmit second signalling information to the group in response to the first signalling information transmitted by the master mobile communications device, such that each of the associated mobile communications devices can transmit data to the mobile radio network and receive data from the mobile radio network using the communications hearer established by the master mobile communications device using the common identifier for all of the associated communications devices of the group.
5.  An infrastructure equipment as claimed in claim 1, wherein a first of 
the plurality of associated communications devices in a respective group is 
arranged to be a master communications device and the infrastructure equipment 
is configured to establish a communication session for the respective group in 
response to receiving signalling information including the common identifier from the master communications device, and transmit signalling information to the respective group of communications devices in response to the signalling information transmitted by the master communications device, such that each of the associated communications devices transmit data to the mobile radio network and receive data from the mobile radio network using the communications session established by the master communications device using the common identifier for all of the associated communications devices of the respective group.

6.    The infrastructure equipment as claimed in Claim 5, wherein the second signalling information transmitted includes information required for mobility management and connection.
 6.  An infrastructure equipment as claimed in claim 5, wherein the signalling information transmitted in response to the master communications device includes information required for mobility management and connection.
8.    The infrastructure equipment as claimed in Claim 7, wherein one of the associated mobile communications devices transmits the random access burst, including data representing a request for uplink resources and in response to the random access transmitted burst, the circuitry communicates a grant of uplink resources to the plurality of associated mobile communications devices, which is identified using the same predefined sequence allocated to the plurality of associated mobile communications device and received in the random access burst.
8.  An infrastructure equipment as claimed in claim 1, wherein the random 
access burst received from one of the communications devices includes data 
representing a request for uplink resources and in response to the transmitted 
random access burst the controller communicates a grant of uplink resources to the communications devices of the respective 
group, using the same predefined sequence allocated to the communications device and received in the random access burst. 
9.    A method of communicating data from an infrastructure equipment forming part of a mobile radio network, the method comprising
transmitting  and receiving data to and from associated mobile communications devices via a wireless access interface processing requests for communications resources from the associated mobile communications devices, wherein each associated communication device, of a plurality of associated mobile communications devices of a group is assigned a same common identifier with respect to which communications sessions can be established to communicate data via the mobile radio network 
transmitting a signal message, in response to a request from one associated mobile communication device, of the plurality of associated mobile communications devices of the group, to establish a communications bearer using the common identifier, wherein
the communications bearer is used for downlink communication by all associated mobile communication devices of the group and for uplink communication by a single associated mobile communication device of the group.

16. The method as claimed in Claim 15, wherein each associated mobile communications device of the group is provided with one of a set of predefined sequences of data the group of predefined sequences being uniquely associated with the group and the method further comprises
receiving  a random access burst from one of the associated  communication devices  the random access burst  for transmission in the random access channel of the wireless access interface, using one of a set  of predefined  sequences  allocated to each of the associated mobile communication devices, and  transmitting   the signaling message in response to the random access burst, using the unique data sequence which was used to form the random access burst transmitted by the associated mobile communications device.
9.  A method of communicating data from an infrastructure equipment forming 
part of a mobile radio network, the method comprising: 
providing a transceiver for transmitting and receiving data to and from communications devices via a wireless access interface, and processing requests for communications resources from the communications devices, wherein a plurality of associated 
communications devices are arranged to form each of plural groups, and the 
processing of the requests for communications resources includes responding to 
a request from one of the communications devices of a respective group to 
establish a communications session using a common identifier, establishing a communications session using the common identifier to communicate data via the 
mobile radio network to and from any of the communications devices of the 
respective group, 



providing each of the communications devices within each of the plural groups of associated communications devices with a unique one of a  set of predefined sequences of data for use in forming a random access burst for transmission in a random access channel of the wireless access interface, a different set of predefined sequences being uniquely associated with each respective group, and transmitting a message in response to a random access burst, using the predefined sequence which was used to form the random access burst received from a communications device. 
10. The method as claimed in Claim 9, further comprising receiving the common identifier, which is used to establish a communications session, from a subscriber identifier module or universal subscriber identity module, which includes the common identifier to each of the associated mobile communications devices.
10.  A method as claimed in claim 9, comprising receiving the common  identifier, which is used to establish a communications session, from a subscriber identifier module or universal subscriber identity module, which includes the same common identifier for each of the communications devices in a respective group. 
11.  The method as claimed in Claim 9, wherein the common identifier is a network temporary' identifier or is used to generate a unique resource location or unique resource identifier.
11.  A method as claimed in claim 9, wherein the common identifier is a network temporary identifier or is used to generate a unique resource location or unique resource identifier.
12.    The method as claimed in Claim 9, wherein a first associated mobile communication device of the plurality of associated communications devices is assigned as a master mobile communications device, 
the method further comprises establishing a communication session for the group in response to receiving first signalling information including the common identifier from the master mobile communications device., and
      transmitting second signalling information to the group in response to the first signalling information transmitted by the master mobile communications device, such that each of the associated mobile communications devices can transmit data to the mobile radio network and receive data from the mobile radio network using the communications hearer established by the first associated mobile communications device using the identifier which is common for all of the associated mobile communications devices of the group.
12.  A method as claimed in claim 9, wherein the establishing a communications session for communicating data via the mobile radio network, using the common identifier includes establishing a communications session 
using a first of the plurality of associated communications devices which operates as a master communications device, and
 
transmitting signalling information including the common identifier for each of the associated 
communications devices in the respective group when the respective group of communications devices are in a listening mode in which the signalling information can be received in response to the signalling information transmitted by a master communications device, such that each of the associated communications devices is configured to transmit data to the infrastructure equipment and receive data from the infrastructure equipment using the communications session established by the first communications device using the common identifier which is common for all of the associated communications devices of the respective group. 
13.    The method as claimed in Claim 12, wherein the second signalling information received from the infrastructure equipment includes information required for mobility' management and connection.
13.  A method as claimed in claim 12, wherein the signalling information received from the infrastructure equipment in response to the first communications device includes information required for mobility management and connection. 
14. The method as claimed in Claim 9, wherein the infrastructure equipment provides a wireless access interface which includes a random access communications channel for uplink transmission of a burst of signals, and the method further comprises allocating, to each of the associated mobile communications devices of the group a time for transmitting a random access burst in the random access communications channel in accordance with a predetermined arrangement.

14.  A method as claimed in claim 9, wherein the infrastructure equipment 
provides a wireless access interface which includes a random access 
communications channel for uplink transmission of a burst of signals, and the method includes allocating to each of the communications devices from the respective group of associated communications devices a time for transmitting a 
random access burst in the random access communications channel in accordance 
with a predetermined arrangement. 
15. The method as claimed in Claim 14, wherein the predetermined arrangement includes allocating a time to each of the associated mobile  communications devices of the group, when one or more of the associated  mobile communication devices can transmit the random access burst in the random access communications channel.
15.  A method as claimed in claim 14, wherein the predetermined arrangement includes allocating a time to each of the communications devices of the respective group, such that one or more of the communications devices is configured to transmit the random access burst in the random access communications channel. 
17. A method as claimed in Claim 16, wherein the random access burst of signals includes data representing a request for uplink resources and the method includes in response to the transmitted burst, communicating from the infrastructure equipment to the group of communications devices a grant of uplink resources, which is identified using the same predefined sequence allocated to the mobile communications device.
16.  A method as claimed in claim 9, wherein the random access burst  includes data representing a request for uplink resources and the method 
includes in response to the transmitted random access burst, communicating from the infrastructure equipment to the respective group of communications devices a grant of uplink resources, using the same predefined sequence allocated to the communications device. 



Instant Application  16531145
US patent 9232363 B2
1. an infrastructure equipment for forming part of a mobile radio network, the infrastructure equipment comprising:
circuitry including at least a transceiver and a processor, the circuitry configured to:
transmit and receive data to and from mobile communications devices via a wireless access interface
process requests for communications resources from the associated mobile communications devices, wherein each associated communication device, of a plurality of associated communications devices of a group is assigned a same common identifier with respect to which communications sessions can be established to communicate data via the mobile radio network
circuitry is further configured to transmit a signaling message in response to a request from one associated communication device, of the plurality of associated mobile communications devices of the group, to establish a communications bearer using the common identifier, the communications bearer is for downlink communication by all associated communication devices of the group and uplink communication by a single associated communication device of the group.
7.    The  infrastructure equipment as claimed in Claim 1, wherein the circuitry configured  to provide each of the  associated mobile communication devices within the group with one of a set of predefined sequences of data for use in forming a random access burst for transmission in a random access channel of the wireless access interface, the group of predefined sequences being uniquely associated with the group, and  transmit the signalling message in response to a random access burst, using the unique data sequence which was used to form the random access burst received from a communications device.

.

An infrastructure equipment for forming part of a mobile radio network, the infrastructure equipment including a transceiver configured to transmit and receive data to and from communications devices via a wireless access 
interface, and a controller configured to associate the communications device with at least one other communications device forming a group, each of the associated communications devices being configured to transmit and receive data from one or more of the base stations, wherein all of the associated communications devices of the group include a common identifier, 
and establish a communications session using the common identifier to communicate data, via the mobile radio network, to and from any of the associated communications devices of the group, wherein each of the communications devices within the group of associated communications devices is provided with a unique data sequence of a set of predefined data sequences for use in forming a random access burst for transmission in a random access communications channel of the wireless access interface, the set of predefined data sequences being uniquely associated with the group, 
the mobile radio network is arranged to transmit a signalling message indicating a grant of uplink resources in response to the random access burst representing a request for uplink resources by a communications device identified by its unique data sequence, the signalling message including the unique data sequence which was used to form the random access burst transmitted 
by the communications device,
 in response to the transmission of the random access burst in the random access communications channel by one of the communications devices of the group, the other communications devices of the group are arranged to enter a listening state for detecting data transmitted to the group of devices via a packet data communications channel of the wireless access interface, and the other communications devices of the group wait a predetermined time after not detecting data transmitted via the packet data communications channel before attempting to transmit a random access burst on the random access communications channel.
2 The infrastructure equipment as claimed in Claim 1, wherein the identifier, which is used to establish a communications session is provided using a subscriber identifier module or universal subscriber identity module, which includes the same common identifier for each of the associated mobile communications devices.
2.  A communications system as claimed in claim 1, wherein each of the communications devices includes a subscriber identity module and the common identifier, which is used to establish a communications session, is provided using the subscriber identity module, which includes the same common identifier for each of the communications devices of the group. 
3.    The infrastructure equipment as claimed in Claim 1, wherein the common identifier is a network temporary identifier or is used to generate a unique resource location or unique resource identifier.
3.  A communications system as claimed in claim 1, wherein the common identifier is a network temporary identifier or is used to generate a unique resource location or unique resource identifier. 
4.    The infrastructure equipment as claimed in Claim 1, wherein the infrastructure equipment is arranged to identify each of the associated mobile communication devices using an equipment identification number, the equipment identification number being used by a radio link layer to identify each of the associated mobile communications devices within the group of communications devices.
4.  A communications system as claimed in claim 1, wherein each of the communications devices further comprising an equipment identification number, the equipment identification number being used by a radio link layer to identify each of the communications devices within the group of communications devices. 
5. The infrastructure equipment as claimed in Claim 1, wherein a first associated mobile communication device of the plurality of associated mobile communications devices is assigned as a master mobile communications device, 
the circuitry is configured to establish a communication session for the group in response to receiving first signalling information including the common identifier from the master mobile communications device., and
      the circuitry is configured to transmit second signalling information to the group in response to the first signalling information transmitted by the master mobile communications device, such that each of the associated mobile communications devices can transmit data to the mobile radio network and receive data from the mobile radio network using the communications hearer established by the master mobile communications device using the common identifier for all of the associated communications devices of the group.
  5.  A communications system as claimed in claim 1, wherein a first of the plurality of associated communications devices is arranged to be a master communications device and is configured to establish a communication session by transmitting signalling information including the common identifier to the mobile network via the one or more base stations, and each of the associated communications devices in the group is arranged to enter a listening mode in which signalling information communicated from the mobile radio network is received in response to the signalling information transmitted by the first 
communications device, such that each of the associated communications devices transmit data to the mobile radio network and receive data from the mobile radio network using the communication session established by the first communications device using the common identifier for all of the associated communications devices of the group. 


6.    The infrastructure equipment as claimed in Claim 5, wherein the second signalling information transmitted includes information required for mobility management and connection.
6.  A communications system as claimed in claim 5, wherein the signalling information received from the mobile radio network in response to the first communications device includes information required for mobility management and connection. 

8.    The infrastructure equipment as claimed in Claim 7, wherein one of the associated mobile communications devices transmits the random access burst, including data representing a request for uplink resources and in response to the random access transmitted burst, the circuitry communicates a grant of uplink resources to the plurality of associated mobile communications devices, which is identified using the same predefined sequence allocated to the plurality of associated mobile communications device and received in the random access burst..
7.  A communications system as claimed in claim 1, wherein the mobile radio network provides the wireless access interface which includes the random access communications channel for uplink transmission of a burst of signals, and each of the communications devices from the group of associated communications devices is arranged to transmit a random access burst in the random access communications channel in accordance with a predetermined arrangement.
9.    A method of communicating data from an infrastructure equipment forming part of a mobile radio network, the method comprising
transmitting  and receiving data to and from associated mobile communications devices via a wireless access interface processing requests for communications resources from the associated mobile communications devices, wherein each associated communication device, of a plurality of associated mobile communications devices of a group is assigned a same common identifier with respect to which communications sessions can be established to communicate data via the mobile radio network 
transmitting a signal message, in response to a request from one associated mobile communication device, of the plurality of associated mobile communications devices of the group, to establish a communications bearer using the common identifier, wherein
the communications bearer is used for downlink communication by all associated mobile communication devices of the group and for uplink communication by a single associated mobile communication device of the group.

16. The method as claimed in Claim 15, wherein each associated mobile communications device of the group is provided with one of a set of predefined sequences of data the group of predefined sequences being uniquely associated with the group and the method further comprises
receiving  a random access burst from one of the associated  communication devices  the random access burst  for transmission in the random access channel of the wireless access interface, using one of a set  of predefined  sequences  allocated to each of the associated mobile communication devices, and  transmitting   the signaling message in response to the random access burst, using the unique data sequence which was used to form the random access burst transmitted by the associated mobile communications device. 

16. A method as claimed in Claim 15, wherein each communications device of the group is provided with one of a set of predefined sequences of data the group of predefined sequences being uniquely associated with the group and the method further comprises
receiving  a random access burst from one of the associated  communication devices  the random access burst  for transmission in the random access channel of the wireless access interface, using one of a set  of predefined  sequences  allocated to each of the communication devices, and
 transmitting a signaling message in response to the random access burst, using the unique data sequence which was used to form the random access burst transmitted by the communications device.
17. A method as claimed in Claim 16, wherein the random access burst of signals includes data representing a request for uplink resources and the method includes in response to the transmitted burst, communicating from the infrastructure equipment to the group of communications devices a grant of uplink resources, which is identified using the same predefined sequence allocated to the communications device.

10.  A method of controlling communications devices forming part of a mobile radio network comprising a plurality of base stations arranged to communicate data to and from the communications devices via a wireless access 
interface, the method comprising: associating one of the communications devices with at least one other of the communications devices as a group, each of the associated communications devices transmitting and receiving data from one or more of the base stations, wherein all of the associated communications devices of the group include a common identifier, and establishing communications sessions for communicating data to and from any of the associated 
communications devices via the mobile radio network, using the common identifier, 

wherein each of the communications devices within the group of associated communications devices is provided with a unique data sequence of a set of predefined data sequences for use in forming a random access burst for transmission in a random access communications channel of the wireless access interface,
the set of predefined data sequences being uniquely associated with the group, the mobile radio network is arranged to transmit a signalling 
message indicating a grant of uplink resources in response to the random access burst representing a request for uplink resources by a communications device identified by its unique data sequence, the signalling message including the unique data sequence which was used to form the random access burst transmitted 
by the communications device, in response to the transmission of the random access burst in the random access communications channel by one of the communications devices of the group, the other communications devices of the group are arranged to enter a listening state for detecting data transmitted to the group of devices via a packet data communications channel of the wireless access interface, and the other communications devices of the group wait a 
predetermined time after not detecting data transmitted via the packet data communications channel before attempting to transmit a random access burst on the random access communications channel. 
10. The method as claimed in Claim 9, further comprising receiving the common identifier, which is used to establish a communications session, from a subscriber identifier module or universal subscriber identity module, which includes the common identifier to each of the mobile communications devices.
11.  A method as claimed in claim 10, comprising providing the common identifier, which is used to establish a communications session, using a subscriber identity module in the communications devices, the subscriber identity module includes the same common identifier for each of the associated communications devices.
11.  The method as claimed in Claim 9, wherein the common identifier is a network temporary' identifier or is used to generate a unique resource location or unique resource identifier.
12.  A method as claimed in claim 10, wherein the common identifier is a network temporary identifier or is used to generate a unique resource location or unique resource identifier.
12.    The method as claimed in Claim 9, wherein a first associated mobile communication device of the plurality of associated communications devices is assigned as a master mobile communications device, 
the method further comprises establishing a communication session for the group in response to receiving first signalling information including the common identifier from the master mobile communications device., and
      transmitting second signalling information to the group in response to the first signalling information transmitted by the master mobile communications device, such that each of the associated mobile communications devices can transmit data to the mobile radio network and receive data from the mobile radio network using the communications hearer established by the first associated mobile communications device using the identifier which is common for all of the associated mobile communications devices of the group.
13.  A method as claimed in claim 10, wherein the establishing communications sessions for communicating data via the mobile radio network, using the common identifier includes arranging for a first of the associated 
communications devices to be a master communications device, 
establishing a communication session by transmitting, from the master communications device, signalling information including the common identifier to the mobile radio network via the one or more base stations, and arranging for each of the associated communications devices in the group to enter a listening mode in which signalling information communicated from the mobile radio network is received in response to the signalling information transmitted by the first 
communications device, such that each of the associated communications devices transmit data to the mobile radio network and receive data from the mobile radio network using the communication session established by the first 
communications device using the common identifier which is common for all of the associated communications devices of the group.
13.    The method as claimed in Claim 12, wherein the second signalling information received from the infrastructure equipment includes information required for mobility' management and connection.
14.  A method as claimed in claim 13, wherein the signalling information received from the mobile radio network in response to the first communications device includes information required for mobility management and connection.
14. The method as claimed in Claim 9, wherein the infrastructure equipment provides a wireless access interface which includes a random access communications channel for uplink transmission of a burst of signals, and the method further comprises allocating, to each of the associated mobile communications devices of the group a time for transmitting a random access burst in the random access communications channel in accordance with a predetermined arrangement.

15.  A method as claimed in claim 10, wherein the mobile radio network provides a wireless access interface which includes a random access communications channel for uplink transmission of a burst of signals, and the method includes arranging for each of the communications devices from the group of associated communications devices to be allocated a time for transmitting a random access burst in the random access communications channel in accordance with a predetermined arrangement.
15. The method as claimed in Claim 14, wherein the predetermined arrangement includes allocating a time to each of the associated mobile  communications devices of the group, when one or more of the associated  mobile communication devices can transmit the random access burst in the random access communications channel.
16.  A method as claimed in claim 15, wherein the predetermined arrangement includes allocating a time to each of the communications devices of the group, such that one or more of the communications devices is scheduled to transmit 
the random access burst in the random access communications channel.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen; Kamel M et al. (Shaheen1 hereafter) (US 20110053619 A1) in view of Broustis; Ioannis et al. (Broustis hereafter) (US 20110307694 A1).

Regarding Claim 1, Shaheen1 teaches an infrastructure equipment for forming part of a mobile radio network, the infrastructure equipment comprising (Shaheen1; [0037] FIG. 2 is a block diagram of M2M communications 200 between a M2M controller 210):
circuitry including at least a transceiver and a processor, the circuitry configured to (Shaheen1; [0042] …The M2M controller 210 may communicate either directly to a WTRU 240-251 or may communicate directly to a IMSI group 230-233.  As a service controller and owner of these devices, the M2M controller may be aware of the 3GPP network related information pertaining to the device):
process requests for communications resources from the associated mobile communications devices (Shaheen1; [0040] During a 3GPP registration procedure, the WTRU initiates the attach procedure by the transmission of an Attach Request that includes a number of information elements including the G-IMSI.), wherein
each associated communication device, of a plurality of associated communications devices of a group (WTRUs 240-251 are allocated to a particular IMSI group), is assigned a same common identifier (G-IMSI) with respect to which communications sessions can be established to communicate data via the mobile radio network (M2M controller 210) (Shaheen1; [0037] … M2M communications 200 between a M2M controller 210, a wireless system 220 and a plurality WTRUs 240-251. … The WTRUs 240-251 are allocated to a particular IMSI group 230-233 based on a common IMSI (i.e., a G-IMSI)) (See Fig. 2- WTRU240-241 Group 1 IMSI), and
Shaheen1 fails to explicitly teach, circuitry including at least a transceiver and a processor, the circuitry configured to:
transmit and receive data to and from mobile communications devices via a wireless access interface; and
the circuitry is further configured to transmit a signaling message (authentication process), in response to a request from one associated mobile communication device of the plurality of associated mobile communications devices of the group, to establish a communications bearer using the common identifier, and
the communications bearer is for downlink communication by all associated mobile communication devices of the group and for uplink communication by a single associated mobile communication device of the group
However, in the same field of endeavor Broustis teaches, circuitry including at least a transceiver and a processor, the circuitry configured to (GW 104):
 transmit and receive data to and from associated mobile communications devices via a wireless access interface (ZigBee) (Broustis; [0092] … GW 104 sends a ZigBee broadcast message containing G_RAND to UEs… Each UE 101 receives this message, computes RES.sub.i and sends this RES.sub.i to GW 104) (Fig. 4 step 412, 414); and
the circuitry is further configured to respond to a request from one associated mobile communication device of the plurality of associated mobile communications devices of the group (as soon as the first UE 101 from the group 102 wakes up), to establish a communications bearer using the common identifier (purposes of group authentication) (Broustis; [0079] As soon as a UE receives this message, it determines whether it is a part of the specific group…  At the end of this process, all devices of the group are ready to participate in the authentication process, and a common encryption key (e.g., ZigBee key K.sub.ZB) is established …[0083] … as soon as the first UE 101 from the group 102 wakes up and establishes a ZigBee connection with GW 104 (for the purposes of group authentication)) ([0077]-[0081]), the communications bearer (ZigBee connection) is for downlink communication by all associated mobile communication devices of the group (all devices of the group are ready to participate in the authentication process) and for uplink communication by a single associated mobile communication device of the group (establishes a connection with GW 104) (Broustis; [0079] As soon as a UE receives this message, it determines whether it is a part of the specific group.  If it is, then it further establishes (or restores) a connection (e.g., ZigBee connection) with GW 104.  At the end of this process, all devices of the group are ready to participate in the authentication process, and a common encryption key (e.g., ZigBee key K.sub.ZB) is established… [0086]… The group authentication protocol is initiated as soon as GW 104 has confirmed that all the UEs in the group of interest are alive and have established active ZigBee sessions).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1 to include the above recited limitations as taught by Broustis in order to allow multiple clients to gain access to one system (Broustis; [0007]).

Regarding Claim 9, Shaheen1 teaches a method of communicating data from an infrastructure equipment forming part of a mobile radio network, the method comprising
processing  requests,  by circuitry of the infrastructure equipment, for communications resources from the mobile communications devices (Shaheen1; [0040] During a 3GPP registration procedure, the WTRU initiates the attach procedure by the transmission of an Attach Request that includes a number of information elements including the G-IMSI.), wherein each associated communication device, of a plurality of associated communications devices of a group (WTRUs 240-251 are allocated to a particular IMSI group), is assigned a same common identifier (G-IMSI) with respect to which communications sessions can be established to communicate data via the mobile radio network (M2M controller 210) (Shaheen1; [0037] … M2M communications 200 between a M2M controller 210, a wireless system 220 and a plurality WTRUs 240-251. … The WTRUs 240-251 are allocated to a particular IMSI group 230-233 based on a common IMSI (i.e., a G-IMSI)) (See Fig. 2- WTRU240-241 Group 1 IMSI), and
Shaheen1 fails to explicitly teach, transmitting and receiving data to and from mobile communications devices via a wireless access interface
responding to a request from one associated communication device of the plurality of associated communications devices of the group to establish a communications bearer using the common identifier, wherein the communications bearer is used for downlink communication by all associated communication devices of the group and for uplink communication by a single associated communication device of the group
However, in the same field of endeavor Broustis teaches,  transmitting and receiving data to and from associated mobile communications devices via a wireless access interface (ZigBee) (Broustis; [0092] … GW 104 sends a ZigBee broadcast message containing G_RAND to UEs… Each UE 101 receives this message, computes RES.sub.i and sends this RES.sub.i to GW 104) (Fig. 4 step 412, 414); and
responding to a request (authentication process), from one associated communication device of the plurality of associated communications devices of the group (as soon as the first UE 101 from the group 102 wakes up), to establish a communications bearer using the common identifier (purposes of group authentication) (Broustis; [0079] As soon as a UE receives this message, it determines whether it is a part of the specific group…  At the end of this process, all devices of the group are ready to participate in the authentication process, and a common encryption key (e.g., ZigBee key K.sub.ZB) is established …[0083] … as soon as the first UE 101 from the group 102 wakes up and establishes a ZigBee connection with GW 104 (for the purposes of group authentication)) ([0077]-[0081]), wherein the communications bearer (ZigBee connection) is used for downlink communication by all associated communication devices of the group (all devices of the group are ready to participate in the authentication process) and for uplink communication by a single associated communication device of the group (establishes a connection with GW 104) (Broustis; [0079] As soon as a UE receives this message, it determines whether it is a part of the specific group.  If it is, then it further establishes (or restores) a connection (e.g., ZigBee connection) with GW 104.  At the end of this process, all devices of the group are ready to participate in the authentication process, and a common encryption key (e.g., ZigBee key K.sub.ZB) is established… [0086]… The group authentication protocol is initiated as soon as GW 104 has confirmed that all the UEs in the group of interest are alive and have established active ZigBee sessions).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1 to include the above recited limitations as taught by Broustis in order to allow multiple clients to gain access to one system (Broustis; [0007]).

Regarding Claim 2 and 10, Shaheen1-Broustis teaches, the Claim 1 and 9, 
Shaheen1 teaches wherein the common identifier, which is used to establish a communications session is provided using a subscriber identifier module or universal subscriber identity module, which includes the same common identifier for each of the associated mobile communications devices (Shaheen1; [0037] … WTRUs are installed with a SIM card that contains an IMSI.  The WTRUs 240-251 are allocated to a particular IMSI group 230-233 based on a common IMSI).

Regarding Claim 3 and 11, Shaheen1-Broustis teaches, The Claim 1 and 9, 
Shaheen1 teaches wherein the common identifier is a network temporary identifier or is used to generate a unique resource location (Shaheen1; [0037] …The WTRUs 240-251 are allocated to a particular IMSI group 230-233 based on a common IMSI (i.e., a G-IMSI), and their geographic location).

Claims 4-6, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen1-Broustis in view of Shaheen; Kamel M. (Shaheen2 hereafter) (US 20110128911 A1).

Regarding Claim 4, Shaheen1-Broustis teaches, The Claim 1,
Shaheen1-Broustis fails to explicitly teach, wherein the infrastructure equipment is arranged to identify each of the associated communication devices using an equipment identification number, the equipment identification number being used by a radio link layer to identify each of the associated communications devices within the group.
However, in the same field of endeavor Shaheen2 teaches, wherein the infrastructure equipment is arranged to identify each of the associated communication devices using an equipment identification number, the equipment identification number being used by a radio link layer to identify each of the associated communications devices within the group (Shaheen; [0060] An individual uniform resource identifier (URI) may be used as an identifier for identifying MTC devices within a group of MTC devices).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis to include the above recited limitations as taught by Shaheen2 in order to facilitate communications between the WTRUs  (Shaheen2; [0049]).

Regarding Claims 5 and 12, Shaheen1-Broustis teaches, the Claims 1 and 9,
Shaheen1-Broustis fails to explicitly teach, wherein a first associated communication device of the plurality of associated communications devices is assigned as a master mobile 
communications device,
the circuitry is configured to establish a communication session for the group in response to receiving first signalling information including the common identifier from the master mobile 
communications device, and
the circuitry is configured to transmit second signalling information to the group in response to the first signalling information transmitted by the master mobile communications device, such that each of the associated  communications devices can transmit data to the mobile radio network and receive data from the mobile radio network using the communications bearer established by the master  communications 
device using the common identifier for all of the associated  communications devices of the group.
However, in the same field of endeavor Shaheen2 teaches wherein a first associated mobile communication device of the plurality of associated mobile communications devices is assigned as a master mobile communications device (Shaheen2; [0119] …the M2M user 1030 may send a request to the M2M AS 1040 for information from certain of the MTC devices (1035)), and
the circuitry is configured to establish a communication session for the group in response to receiving first signalling information including the common identifier from the master mobile 
communications device (Shaheen2; [0119] …The request may be a periodic trigger, event based trigger, other like triggers or a combination thereof. In response to the M2M user 1030, the M2M AS 1040 may send a service request or trigger a time based event to the CN 1050 (1045). The service request or trigger may include the list of cells or cell identifiers, the list of IMSIs, and a time window) (See fig.10), and
the circuitry is configured to transmit second signalling information (system page) to the group in response to the first signalling information transmitted by the master mobile communications device, such that each of the associated mobile communications devices can transmit data to the mobile radio network and receive data from the mobile radio network using the communications bearer established by the master mobile communications device using the common identifier for all of the associated mobile 
communications devices of the group (Shaheen2; [0119] …The CN 1030 may then send a system page to individual cells with a group identifier such as the IMSI # and may also include information to indicate which MTC device may be the master MTC device.  As discussed herein, the master MTC device may perform the IMSI attachment process on behalf of the MTC device group) (See fig.10).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis to include the above recited limitations as taught by Shaheen2 in order to facilitate communications between the WTRUs  (Shaheen2; [0049]).

Regarding Claims 6 and 13, Shaheen1-Broustis-Shaheen2 teaches, the Claim 5, and 12
Shaheen1-Broustis fails to explicitly teach, wherein the second signalling information transmitted includes information required for mobility management and connection
However, in the same field of endeavor Shaheen2 teaches, wherein the second signalling information transmitted includes information required for mobility management and connection (Shaheen2; [0120] … During the control cycle, the network may send control data to the MTC devices to configure how they operate).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis to include the above recited limitations as taught by Shaheen2 in order to facilitate communications between the WTRUs  (Shaheen2; [0049]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen1-Broustis in view of Bertrand (Bertrand hereafter (US 20080080472 A1) (IDS provided).

Regarding Claim 7, Shaheen teaches, the infrastructure equipment as claimed in Claim 1,
Shaheen1-Broustis fails to explicitly teach, wherein the circuitry is configured to provide each of the associated communications devices within the group with one of a set of predefined sequences of data for use in forming a random access burst for transmission in a random access channel of the wireless access interface, the group of predefined sequences being uniquely associated with the group, and
 transmit a signaling message in response to a random access burst, using the predefined 
sequence which was used to form the random access burst received from a communications device.
However, in the same field of endeavor, Bertrand teaches wherein the circuitry is configured to provide each of the communications devices within the group with one of a set of predefined sequences of data with one of a set of predefined sequences of data (Bertrand; [0100] See Fig. 14 Steps 1402-1412, A unique identification number is assigned 1408 to each user equipment (UE) that is in a synchronized state in a given cell. Each active UE is then mapped 1410 to a unique combination of one of the N frequency opportunities, one of the R CAZAC root sequences and one of the C cyclic shifts. In this manner, up to 512 UE can be uniquely mapped in a single scheduling request slot) for use in forming a random access burst for transmission in a random access channel of the wireless access interface (Bertrand; [0047] A same or similar sequence has been proposed for use for the RA burst preamble. Therefore using this sequence for the SR preamble simplifies the SR implementation in both UE and NodeB) , the group of  predefined sequences being uniquely associated with the group (Bertrand; [0100] See Fig. 14 Steps 1402-1412, A unique identification number is assigned 1408 to each user equipment (UE) that is in a synchronized state in a given cell. Each active UE is then mapped 1410 to a unique combination of one of the N frequency opportunities, one of the R CAZAC root sequences and one of the C cyclic shifts. In this manner, up to 512 UE can be uniquely mapped in a single scheduling request slot), and
 transmit a message in response to a random access burst, using the predefined sequence which was used to form the random access burst received from a communications device (Bertrand; [0047], [0101] A same or similar sequence has been proposed for use for the RA burst preamble …A cyclic shifted preamble sequence for a given UE is transmitted 1412 as a scheduling request on the mapped frequency, CAZAC root sequence and cyclic shift opportunity, wherein the unique identification  number of the given UE is encoded by the combination of the frequency opportunity, CAZAC root sequence opportunity, and amount of cyclic shift, such that up to all of the plurality of UE can transmit a schedule request (SR) in a non- contentious manner in one schedule request slot...).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis to include the above recited limitations as taught by Bertrand in order to provide a fast and robust means for UL synchronized (Bertrand; [0018]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen1-Broustis-Bertrand in view of Jen (Jen hereafter) (US 20080232329 A1) (IDS provided).

Regarding Claim 8, Shaheen1-Broustis-Bertrand teaches, the infrastructure equipment as claimed in Claim 7,
Shaheen1-Broustis-Bertrand fails to explicitly teach, wherein one of the associated communications devices transmits the random access bursts including data representing a request for uplink resources, and 
in response to the random access transmitted burst, the circuitry communicates a grant of uplink resources to the plurality of associated communications devices, which is identified using the same predefined sequence allocated to the plurality of associated communications device and received in the random access burst.
However, in the same field of endeavor, Jen teaches, wherein one of the associated communications devices transmits the random access bursts including data representing a request for uplink resources (Jen; [0044] In order to achieve timing alignment and resource request, a RACH is configured in the communications device 100), and in response to the random access transmitted burst, the circuitry  communicates a grant of uplink resources to the plurality of associated communications devices (Jen; [0017] ....Message 2 content includes preamble identifier, timing alignment, initial UL grant), which is identified using the same predefined sequence allocated to the plurality of associated communications device and received in the random access burst. (Jen; [0072, 0095] … the grouping information is either a set of RA-RNTIs corresponding to RACH access or preambles corresponding to each RA-RNTI .... a network addresses information corresponding to a UE group to a UE via RA-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis-Bertrand to include the above recited limitations as taught by Jen to enhance system efficiency (Jen; [0003]).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen1-Broustis-Jen

Regarding Claim 14, Shaheen1-Broustis teaches, the method as claimed in Claim 9, 
Shaheen1-Broustis fails to explicitly teach, wherein the infrastructure equipment provides a wireless access interface which includes a random access communications channel for uplink transmission of a burst of signals, and the method further comprises
allocating to each of the associated communications devices of the group a time for transmitting a random access burst in the random access communications channel in accordance with a predetermined arrangement.
However, in the same field of endeavor, Jen teaches, wherein the infrastructure equipment provides a wireless access interface which includes a random access communications channel for uplink transmission of a burst of signals (Jen; [0023]… handling a random access procedure in a wireless communications  system comprises transmitting decision or configuration corresponding to information or grouping information of the random access procedure to a UE via a specified message or signaling transmitted by a network), and the method further comprises allocating to each of the associated communications devices of the group a time for transmitting a random access burst in the random access communications channel in accordance with a predetermined arrangement (Jen; [0044,0055] a RACH is configured in the communications device 100 for the random access procedure...Make each of the at least one group to be mapped to or configured to at least one RA-RNTI or radio time and frequency resources, or use at least one RA-RNTI or radio time and frequency resources to represent mapping of each of the at least one group).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis to include the above recited limitations as taught by Jen to enhance system efficiency (Jen; [0003]).

Regarding Claim 15, Shaheen1-Broustis-Jen teaches, the method as claimed in Claim 14, 
Shaheen1-Broustis fails to explicitly teach wherein the predetermined arrangement includes allocating a time to each of the associated communications devices of the group, when one or more of the associated communication of devices can transmit the random access burst in the random access communications channel.
However, in the same field of endeavor, Jen teaches, wherein the predetermined arrangement includes allocating a time to each of the associated communications devices of the group (Jen; [0055] Make each of the at least one group to be mapped to or configured to at least one RA-RNTI or radio time and frequency resources, or use at least one RA-RNTI or radio time and frequency resources to represent mapping of each of the at least one group), such that one or more of the associated communications devices is configured to transmit the random access burst in the random access communications channel (Jen; [0044] … a RACH is configured in the communications device 100 for the random access procedure).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis to include the above recited limitations as taught by Jen to enhance system efficiency (Jen; [0003]).

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaheen1-Broustis-Jen in view of Bertrand (Bertrand hereafter (US 20080080472 A1) (IDS provided).

Regarding Claim 16, Shaheen1-Broustis-Jen teaches, the method as in Claim 15,
Shaheen1-Broustis-Jen fails to explicitly teach, wherein each communications device of the group is provided with one of a set of predefined sequences of data the group of predefined sequences being uniquely associated with the group and the method further comprises
receiving  a random access burst from one of the associated  communication devices  the random access burst  for transmission in the random access channel of the wireless access interface, using one of a set  of predefined  sequences  allocated to each of the communication devices, and
 transmitting a signaling message in response to the random access burst, using the unique data sequence which was used to form the random access burst transmitted by the communications device.
However, in the same field of endeavor, Bertrand teaches, wherein each communications device of the group is provided with one of a set of predefined sequences of data the group of predefined sequences being uniquely associated with the group and the method further comprises (Bertrand; [0100] See Fig. 14 Steps 1402-1412, A unique identification number is assigned 1408 to each user equipment (UE) that is in a synchronized state in a given cell. Each active UE is then mapped 1410 to a unique combination of one of the N frequency opportunities, one of the R CAZAC root sequences and one of the C cyclic shifts. In this manner, up to 512 UE can be uniquely mapped in a single scheduling request slot), the group of  predefined sequences being uniquely associated with the group (Bertrand; [0100] See Fig. 14 Steps 1402-1412, A unique identification number is assigned 1408 to each user equipment (UE) that is in a synchronized state in a given cell. Each active UE is then mapped 1410 to a unique combination of one of the N frequency opportunities, one of the R CAZAC root sequences and one of the C cyclic shifts. In this manner, up to 512 UE can be uniquely mapped in a single scheduling request slot), and
receiving a random access burst from one of the associated communication devices the random access burst for transmission in the random access channel of the wireless access interface, (Bertrand; [0047] A same or similar sequence has been proposed for use for the RA burst preamble. Therefore using this sequence for the SR preamble simplifies the SR implementation in both UE and NodeB), using one of a set of predefined sequences allocated to each of the communication devices (Bertrand; [0092-0093] The UE then performs IDFT of the mapped signal using 2608. Using Cyclic Shifter 2605, the selected value of the cyclic shift is applied to the IDFT-ed signal… The schedule request signal 2613 is then transmitted over the air…generate a set of pre-defined schedule request preamble signals), and
transmitting a signaling message in response to the random access burst, using the unique data sequence which was used to form the random access burst transmitted by the communications device. (Bertrand; [0047], [0101] A same or similar sequence has been proposed for use for the RA burst preamble …A cyclic shifted preamble sequence for a given UE is transmitted 1412 as a scheduling request on the mapped frequency, CAZAC root sequence and cyclic shift opportunity, wherein the unique identification number of the given UE is encoded by the combination of the frequency
 opportunity, CAZAC root sequence opportunity, and amount of cyclic shift, such that up to all of the plurality of UE can transmit a schedule request (SR) in a non- contentious manner in one schedule request slot...).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis-Jen to include the above recited limitations as taught by Bertrand in order to provide a fast and robust means for UL synchronized UE’s to send new scheduling requests to the network (Bertrand; [0018]).

Regarding Claim 17, Shaheen1-Broustis-Jen-Bertrand teaches, A method as claimed in Claim 16,
Shaheen1-Broustis-Bertrand fails to explicitly teach, wherein the random access burst of 
signals includes data representing a request for uplink resources and the method includes in response to the transmitted burst, communicating from the infrastructure equipment to the group of communications devices a grant of uplink resources, which is identified using the same predefined sequence allocated to the communications device. 
wherein the random access burst includes data representing a request for uplink resources and the method includes
in response to the transmitted random access burst, communicating from the infrastructure equipment to the group of communications devices a grant of uplink resources, using the same predefined sequence allocated to the communications device.
However, in the same field of endeavor, Jen teaches, wherein the random access burst includes data representing a request for uplink resources (Jen; In order to achieve timing alignment and resource request, a RACH is configured in the communications device 100, Para. 0044) and the method further comprises communicating  in response to the group of associated communication devices, the grant of uplink resources (Jen; [0095]....Message 2 content includes preamble identifier, timing alignment, initial UL grant, Para. 0017), being identified using the same predefined sequence allocated to the communications device (Jen; the grouping information is either a set of RA-RNTIs corresponding to RACH access or preambles corresponding to each RA-RNTI, Para. 0072...a network addresses information corresponding to a UE group to a UE via RA-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Shaheen1-Broustis-Bertrand  to include the above recited limitations as taught by Jen to enhance system efficiency (Jen; [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416